In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00413-CR

WILLIAM ROGER MCGLOTHLIN,                   §   On Appeal from the 396th District Court
Appellant
                                            §   of Tarrant County (1269183D)

                                            §   May 13, 2021
V.
                                            §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified to delete

$175 from the reparations so that Appellant William Roger McGlothlin is obligated to

pay only $275 in reparations. It is ordered that the trial court’s judgment is affirmed as

modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr